***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***




                                                                   Electronically Filed
                                                                   Supreme Court
                                                                   SCWC-XX-XXXXXXX
                                                                   15-JUN-2020
                                                                   08:38 AM




                IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---o0o---
________________________________________________________________

              STATE OF HAWAI‘I, Respondent/Plaintiff-Appellee,

                                         vs.

          KENTARU KRISTOPHER STONE, also known as KENTARO K. STONE,
                        Petitioner/Defendant-Appellant


                                  SCWC-XX-XXXXXXX

              CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                      (CAAP-XX-XXXXXXX; 1PC161000543)

                                   JUNE 15, 2020

    RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

                      OPINION OF THE COURT BY McKENNA, J.

                                 I.   Introduction

          This appeal arises from a jury trial in the First Circuit

of the Circuit Court (“circuit court”)1 in which Kentaru

Kristopher Stone (“Stone”) was convicted by a jury on the charge

of promoting a dangerous drug in the third degree.

1
          The Honorable Jeffrey P. Crabtree presided.
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


       At around 3:45 a.m. on April 5, 2016, Stone was approached

at Ala Moana Beach Park by Honolulu Police Department (“HPD”)

Officer Douglas Korenic II (“Officer Korenic”).           Stone was

seated on a picnic table with various items strewn around him,

including one or more identification cards (“IDs”).            Based on

discovery provided by the State of Hawaiʻi (“State”), Officer

Korenic’s testimony was anticipated to be that he approached

Stone for a park closure or rules violation, that Stone would

not provide information regarding his identity, and that Stone

then threw a small “baggie” containing methamphetamine, which

landed on the picnic table.

       Based on provided discovery, defense counsel’s theory of

the case during opening statement was that, because the only

found property report related to an iPhone, the other items on

the picnic table shown in photographs belonged to Stone and

included Stone’s ID.      Defense counsel theorized that Officer

Korenic’s testimony that he had been unable to ascertain Stone’s

identity would therefore be untruthful.          The defense theory was

also that Officer Korenic had searched Stone’s bag and had

strewn Stone’s belongings all over the table, as shown in the

photographic exhibits; that Officer Korenic must have planted

the methamphetamine baggie after rifling through Stone’s bag or

that the methamphetamine baggie was already there but did not

belong to Stone; and that Officer Korenic did not seek a search

                                      2
    ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


warrant for the bag because, based on his search, he already

knew there was no drug paraphernalia therein.

          During trial, however, Officer Korenic, who was the only

witness to Stone’s alleged methamphetamine possession, testified

in cross-examination that in addition to the found property

report regarding the iPhone, he had generated additional found

property reports as to the other miscellaneous items on the

picnic table, including other people’s IDs.              He also testified

the IDs and other items on the picnic table did not belong to

Stone.

          The circuit court therefore called a mid-trial recess.            The

State procured and the defense reviewed additional police

reports referenced in Officer Korenic’s incident report that had

not been produced in discovery.              The additional reports

referenced in the incident report were, however, completely

unrelated to Stone’s case.          Yet, in his resumed testimony,

Officer Korenic persisted in his testimony that additional found

property reports existed pertaining to Stone's case.

          The jury found Stone guilty of promoting a dangerous drug

in the third degree.

          Stone moved for a new trial pursuant to Hawaiʻi Rules of

Penal Procedure (“HRPP”) Rule 33 (2012),2 arguing he was deprived

2
      HRPP Rule 33 states in relevant part: “A motion for a new trial shall
be made within 10 days after verdict or finding of guilty or within such
                                                              (continued. . .)

                                         3
    ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER        ***


of a fair trial because he had expected no dispute that the ID

on the picnic table belonged to him.            This was because discovery

had not indicated items other than the iPhone belonged to

others.       On December 27, 2016, the circuit court denied Stone’s

motion for new trial, sentenced Stone to a five-year term of

imprisonment, and entered its judgment on January 18, 2017.

          Stone appealed to the Intermediate Court of Appeals

(“ICA”), arguing that the circuit court erred in denying his

motion for new trial.         He asserted he met this court’s four-part

test for a new trial based on newly discovered evidence.                   See

State v. McNulty, 60 Haw. 259, 588 P.2d 438 (1978), overruled on

other grounds by Raines v. State, 79 Hawaiʻi 219, 900 P.2d 1286

(1995).3      He also asserted he met the ICA's four-part test for a

new trial based on false testimony from a material prosecution

witness.       See State v. Teves, 5 Haw. App. 90, 679 P.2d 136



(. . .continued)
further time as the court may fix during the 10-day period.     The finding of
guilty may be entered in writing or orally on the record.”
3
      In McNulty, in relevant part, this court established a four-part test
for granting motions for new trial based on newly discovered evidence:

               A motion for new trial based on newly discovered evidence
               will be granted only if all of the following requirements
               have been satisfied: (1) the evidence has been discovered
               after trial; (2) such evidence could not have been
               discovered before or at trial through the exercise of due
               diligence; (3) the evidence is material to the issues and
               not cumulative or offered solely for purposes of
               impeachment; and (4) the evidence is of such a nature as
               would probably change the result of a later trial.

60 Haw. at 267-68, 588 P.2d at 445.


                                         4
    ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


(1984).4      Stone also argued his right to a fair trial was

violated.

          In its November 27, 2019 summary disposition order, the ICA

rejected Stone’s arguments, ruling the circuit court did not

abuse its discretion in denying the motion for new trial because

Stone failed to satisfy the McNulty and Teves tests.               See State

v. Stone, CAAP-XX-XXXXXXX, 2019 WL 6359162 (App. Nov. 27, 2019)

(SDO).       The ICA did not address this court’s opinion in Birano

v. State, 143 Hawaiʻi 163, 182, 426 P.3d 387, 406 (2018), which

was issued after Stone’s 2017 reply brief, but before its SDO.

          We hold the ICA erred in affirming the circuit court’s

denial of the motion for new trial because Stone satisfied the

Teves test.       Because the Teves test governs the circumstances of

this case, we need not and do not address whether Stone

satisfied the McNulty test.

          We also hold Stone’s right to a fair trial was violated

because, as the ICA correctly noted, Officer Korenic testified

4
      In Teves, the ICA set out a four-part test for granting a new trial
based on a prosecution witness giving false testimony at trial:

               We hold that upon a proper and timely motion under Rule 33,
               HRPP, a new trial must be granted by the trial court when
               it decides that (1) it is reasonably satisfied that the
               testimony at trial of a material prosecution witness is
               false; (2) defendant and his agents did not discover the
               falseness of the testimony until after the trial; (3) the
               late discovery is not due to a lack of due diligence by
               defendant or his agent; and (4) the false testimony is not
               harmless because there is a reasonable possibility that it
               contributed to the conviction.

5 Haw. App. at 96, 679 P.2d at 141 (footnote omitted).


                                         5
    ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


falsely concerning the existence of other found property

reports.        As there is a reasonable possibility the false

testimony contributed to Stone’s conviction, however, the ICA

erred in ruling it harmless beyond a reasonable doubt.

          Accordingly, we vacate the ICA’s February 5, 2020 judgment

on appeal and the circuit court’s January 18, 2017 judgment of

conviction and sentence, and remand this case to the circuit

court for further proceedings consistent with this opinion.

                     II.   Factual and procedural background

A.        Circuit court proceedings

          1.    Charge and pretrial

          On April 6, 2016, Stone was charged via felony information

with promoting a dangerous drug in the third degree in violation

of HRS § 712-1243 (2014).5



5
      HRS      § 712-1243 states: “(1) A person commits the offense of promoting a
dangerous      drug in the third degree if the person knowingly possesses any
dangerous      drug in any amount. (2) Promoting a dangerous drug in the third
degree is      a class C felony.”

      HRS § 712-1240 (2014) states in relevant part: “‘Dangerous drugs’ means
any substance or immediate precursor defined or specified as a ‘Schedule I
substance’ or a ‘Schedule II substance’ by chapter 329, or a substance
specified in section 329-18(c)(14), except marijuana or marijuana
concentrate.”

          HRS § 329-16 (2010) provides in relevant part:

                (a) The controlled substances listed in this section are
                included in schedule II.

                       . . . .

                (e) Stimulants. Any material, compound, mixture, or
                preparation which contains any quantity of the following
                                                                  (continued. . .)

                                           6
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       The State provided five HPD reports to the defense in

discovery.    These reports, identified as Court’s Exhibits A

through E, were included in the record for appellate purposes

only.    Court’s Exhibit A is Officer Korenic’s April 5, 2016

four-page incident report numbered 16-136877, which listed six

“Related Reports/Comments” numbered 16-121055, 16-121057, 16-

121058, 16-121059, 16-121060, and 16-121061 (“six related

reports”) on its face page, and two related reports numbered 16-

136880 (park closure) and 16-136878 (found property) in the

narrative of the report.       Court’s Exhibit B is Officer Korenic’s

follow-up report numbered 16-136877.         Court’s Exhibit C is

Officer Korenic’s April 5, 2016 two-page incident report

numbered 16-136880, which listed related reports numbered

16-136877 (Court’s Exhibit A) and 16-136878 (Court’s Exhibit D).

Court’s Exhibit D is an April 5, 2016 found property report

numbered 16-136878 that lists an iPhone.          Court’s Exhibit E is a

one-page handwritten found property report (or receipt) numbered

16-136878, listing only an iPhone (Court’s Exhibits D and E are

collectively referred to as the “iPhone Found Property Report”).


(. . .continued)
            substances having a danger or probable danger associated
            with a stimulant effect on the central nervous system:

                  . . . .

                  (2) Any substance which contains any quantity of
                      methamphetamine, including its salts, isomers,
                      and salts of isomers[.]


                                      7
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


       2.   Jury trial

       The circuit court held a jury trial on October 27 and 28,

2016.

            a.    Opening statements

       In its opening statement, the State described what the

evidence would show:

                  Knowingly possess. Ladies and gentlemen, what the
            evidence is going to show us through the course of this
            trial is that on April 5th, 2016, the defendant knew that
            he possessed methamphetamine, and that he tried to hide it.
                  On April 5th, 2016 at about 3:45 in the morning,
            Officer Douglas Korenic was on patrol, and we're going to
            meet him during this trial and he’s going to tell us about
            how that day he was patrolling the Ala Moana Beach Park
            here in Honolulu, State of Hawaii, and at that time he
            observed this defendant sitting at a park bench. Well, not
            at a park bench, he was on the bench. He was sitting on
            the table, on the picnic table, with his feet on the bench.
            There’s things on the table.
                  And Officer Korenic is going to tell us how he
            approached the defendant. He started asking him some
            questions and he’s talking to the defendant, when all of a
            sudden the defendant makes a arm gesture. He uses his arm
            and he flicks away a small baggie, which Officer Korenic
            knows and recognizes from his training and experience as a
            Honolulu Police Department officer, it contains a white
            crystalline substance, and he recognizes this substance to
            possibly be crystal methamphetamine.

                  . . . .

                  And ladies and gentlemen, what the evidence is going
            to show you is that that substance was, in fact, crystal
            methamphetamine, and even more so, that on April 5th, 2016,
            this defendant knew he had it, and then he tried to hide
            it. Thank you.

       In her opening statement, defense counsel explained the

defense theory of the case:

                  Now, at 3:45 in the morning, at Ala Moana Beach Park,
            I mean, it’s still dark, it’s not the safest place to be at
            that time. You will see a picture, and in that picture it
            will show Mr. Stone’s belongings, including his
            identification, various debit cards, credit cards, store
            cards, strewn all over the table. Use your reason and


                                      8
    ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


                common sense. Would anybody have all of their property
                thrown all over the table at 3:45 in Ala Moana Beach Park
                all by himself? He’s not the biggest guy. You can see
                him.
                      The evidence will show that the very people charged
                with protecting us planted –- well, rifled through his
                belongings, and who knows, the baggie might have been there
                before, but it was not in Kentaru Stone’s possession. He
                did not know it was there.
                      I ask you to pay specific attention to those pictures
                because the pictures are neutral; they don’t take any
                sides, they just show what is.
                      And the evidence will show that Mr. Stone, he
                probably upset the officers. He has difficulty in hearing
                and in speaking, so when Officer Korenic approached him and
                asked for his identification, he probably didn’t respond.
                But Officer Korenic will testify that he was on bike
                patrol. He came across Mr. Stone at approximately 3:45 in
                the morning. He started asking him for his identification,
                and at approximately 10 minutes later, or 3:55 in the
                morning, that’s when he observes Mr. Stone throwing the
                baggie.
                      Now, the baggie is the only evidence in this case,
                but I’d also take you –- I’d also ask you to look closely
                at those pictures, because on that bench table there’s a
                clearly visible Hawaii driver’s license with Mr. Stone’s –-
                identifying Mr. Stone, so if the Officer was questioning
                him on his identification for ten minutes, when his
                identification was clearly in view, because the ID is a lot
                bigger and you can see the scale of it, it’s a lot bigger
                than the little plastic baggie, which is approximately 1
                and a half inches by 1 and 1/4 inches, so, I mean, he
                would’ve surely seen his identification on the table.
                      And as you hear the evidence, also consider that
                after recovering the baggie –- I mean, ‘cause there were
                other items, there was a –- the bag. The police officers
                did not request a search warrant to see if there were other
                drug paraphernalia or implementations. They did not
                recover a lighter, they did not recover a scraper, they did
                not recover anything else related to that drug
                paraphernalia.
                      And ask yourself why they didn’t get a search
                warrant. Because they had already rifled through his
                stuff, they knew that there wasn’t anything more, and
                Kentaru will testify to that.[6]
                      At the end of this case, there will be reasonable
                doubt, and we’ll ask that you find Mr. Stone not guilty.

          Thus, based on the discovery provided, defense counsel’s

theory of the case during opening statement was that because the

iPhone Found Property Report was the only found property report
6
          Stone ultimately decided not to testify.


                                          9
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


produced in discovery, the other items on the picnic table shown

in the photographic exhibits, which included an ID, belonged to

Stone, and that Officer Korenic would therefore not be

testifying truthfully by testifying he was unable to ascertain

Stone’s identity, when Stone’s ID was visible right in front of

him.    The defense theory was also that Officer Korenic had

searched Stone’s bag and had strewn Stone’s belongings all over

the table, as shown in the photographic exhibits, that Officer

Korenic must have planted the methamphetamine baggie after

rifling through Stone’s bag or that the methamphetamine baggie

was already there but did not belong to Stone, and that Officer

Korenic did not seek a search warrant of the bag because he

already knew there was no drug paraphernalia contained therein

because he had already searched Stone’s bag.

           b.    Officer Korenic’s testimony

       On October 27, 2016, Officer Korenic testified as follows.

       On April 5, 2016, Officer Korenic was assigned to patrol

Honolulu parks for park closure and rules violations.             At

approximately 3:45 a.m., he was walking along the edge of the

Ala Moana Beach Park when he saw a male, later identified as

Stone, sitting on top of a picnic table approximately sixty feet

inside the park boundary.       To address the park closure

violation, he approached Stone, who was faced towards him.

While approaching Stone, he saw many items on Stone’s lap and on

                                     10
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


the picnic table, and Stone was “[j]ust touching them, and I

imagine he was maybe going through them or looking for

something[.]”     The area was well lit by lights from the walkway.

       Officer Korenic stopped approximately six feet away from

Stone.    Because the HPD typically issued citations for park

closure violations, but because it was also an arrestable

offense, Officer Korenic asked Stone for his information.                 Stone

responded that he did not have identification, and when Officer

Korenic asked “what his information was,” Stone stated he had

the right to remain silent.        After ten minutes of trying to get

Stone’s information, Officer Korenic told Stone that he would be

arrested if he did not provide his identity.            Stone remained

uncooperative.

       Stone then threw “like a press seal type baggie, maybe an

inch by an inch, maybe inch and a half at the largest, with his

right hand,” which landed to Stone’s right on the picnic table.

Inside the baggie was “a white crystalline substance that, due

to [his] training and experience,” Officer Korenic “recognize[d]

to be –- [] a narcotic.”        He clearly saw the baggie because the

area was well lit by lights from the walkway and his flashlight.

Officer Korenic placed Stone under arrest, and the baggie stayed

on the table throughout the entire investigation.

       Officer Korenic identified State’s Exhibits 14 through 17,

which were then admitted into evidence and published to the

                                      11
    ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


jury.      State’s Exhibit 16 is a photograph of the top of the

picnic table with various IDs, membership cards, bank cards, and

a bag strewn about on its surface.7            Stone was sitting in the

area without items in State’s Exhibit 16.             Officer Korenic

verified ownership of the items depicted in State's Exhibit 16

through a “found property policy”; the items did not belong to

Stone.      None of the individuals who owned these items were

present in the park, none of those individuals approached the

table when he saw Stone, and “they had to come later.”

          On cross-examination, Officer Korenic testified he could

not have charged Stone for being in possession of other people’s

confidential personal information because Stone was not in

possession of the items on the picnic table, as they were on the

table.      He generated multiple found property reports for those

items, as he had been trained in the academy to detail

everything recovered.         When defense counsel asked about the

iPhone Found Property Report being the only such report, Officer

Korenic claimed there were several other found property reports

for the other recovered items.

          Defense counsel then showed Officer Korenic the five HPD

reports that had been provided to the defense in discovery.


7
      State’s Exhibit 14 is a photograph of the picnic table in relation to
the sidewalk. State’s Exhibit 15 is a photograph of the park bench at a
closer view. State’s Exhibit 17 is a photograph of the methamphetamine
baggie placed next to a penny for comparative size.


                                        12
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


After reviewing the reports, Officer Korenic stated, “There is a

report number that’s not here.”

       The circuit court excused the jury, then held a bench

conference regarding Officer Korenic’s testimony that there was

a missing report.     Defense counsel stated that it appeared

Officer Korenic was testifying to discovery that had not been

provided to the defense.       The State responded, “[T]he defense is

in receipt of all reports received by the State from the police

department.    In reviewing the reports as turned over, there is

no reference to other report numbers.”          Defense counsel then

moved for mistrial:

            And generally in this situation, my understanding is if
            there are reports generated out of the same incident, there
            should be connecting reports referred to in the discovery,
            and there are not any.
                  So I don’t know if the officer is deliberately trying
            to fabricate something at this point or hiding additional
            reports, I don’t know, but at this point, you know, we’d
            rely to our detriment in terms of questioning the officer.
            I mean, I feel compelled to move for a mistrial. I mean, I
            don’t think the officer’s been up front in –- or I mean HPD
            has been up front with disclosing everything to the defense
            at this point.

       The circuit court did not rule on the oral motion for

mistrial, instead stating:

            THE COURT: I mean, I understand your position. I’m not -- I
            don’t think the record’s there yet. I think I need more
            information. We can put the witness on the stand outside
            the presence of the jury, and you can try and establish a
            record for what you’re arguing. Right now we’re just
            speculating. He could just be wrong, we don’t know. I
            mean, I think -- personally I’d like to know why does he
            think there’s a report that's not here, and follow that
            trail wherever it leads.

            [DEPUTY PROSECUTING ATTORNEY]: Well, first, the State does
            acknowledge that usually if there is a connecting report,
            there’s a reference to it, the State would receive it, and

                                     13
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


           then turn it over in discovery. All reports received by
           the State have been provided to the defense.

           THE COURT: I understand what you’re saying, [deputy
           prosecuting attorney], but the witness has said something
           that’s concerning, and I need to get to the bottom of it.

       Officer Korenic was brought back for defense counsel to

conduct voir dire.     Defense counsel asked, “So in the report

that you submitted for this case, there is no mention of any

connecting reports, correct?”        Having reviewed Court’s Exhibits

A-E, Officer Korenic responded, “Incorrect,” stating there were

six related reports listed on the front page of the incident

report.   Because the State had not received the six related

reports from HPD, the circuit court recessed for the State to

procure them for defense review.

       During the mid-trial recess, the State procured, and

defense counsel reviewed, the six related reports.            The State

indicated the missing related reports were irrelevant because

they referred to another incident with another defendant.

Defense counsel responded:

           Just so that the jury is not left with the belief that it
           pertains to my client, I would like the opportunity to at
           least clarify with the officer and –- because he had
           related that there were other reports that were, I guess,
           created with respect to the found property, and that these
           are not them basically.

                 . . . .

           And these are not them, and they don’t have to deal with my
           client.

       Upon resuming cross-examination, Officer Korenic, having

reviewed the six related reports procured during the mid-trial


                                     14
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


recess, admitted they had nothing to do with Stone.            With

respect to whether there were additional found property reports,

however, the following exchange occurred:

           Q. Also in your report, the last page of your report,
           there is a section entitled Related Reports, correct?
           A. Yes, ma’am.
           Q. And there are two report numbers under that report,
           correct?
           A. Can I see it? (Reviewing.) Yes, ma’am.
           Q. And those reports are for Park Closure under 16-136880
           and Found Property, 16-136878, correct?
           A. Yes, ma’am.
           Q. And the found property report is the report that I had
           previously shown you, correct?
           A. Yes, ma’am, I remember that.
           Q. And the only item that was detailed in that report is
           the iPhone, correct?
           A. Yes, ma’am.
           Q. Other than that, there are no other found property
           reports in your –-
           A. That’s correct.
           Q. So there’s no other itemization of any items that were
           recovered in your report, correct?
           A. Not in that report, no.

(Emphasis added.)     Thus, Officer Korenic’s testimony indicated

there were other found property reports containing itemization

of the items.    Officer Korenic also conceded there was no

mention in his report that Stone had other people’s IDs around

him.

       Despite seeing other people’s IDs around Stone, Officer

Korenic did not obtain a search warrant to search Stone’s

belongings.    He also did not obtain a search warrant to search

for drug related paraphernalia after he saw the methamphetamine

baggie.   There were no drug paraphernalia items on the picnic

table, and there was no mention of drug paraphernalia, such as a



                                     15
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


scraper, straw, lighter, or pipe, in his report; the only

indication of a presence of drugs was the baggie.

       On redirect examination, Officer Korenic clarified that the

six related reports were not referenced in the narrative of his

incident report, and only two related reports (park closure and

iPhone Found Property Report) were referenced in the narrative.

Although he was trained to document things like his observations

or the elements of a crime, there were times he did not document

some details, either through oversight or mistake.            In this

case, he had testified about what he did and observed from

memory.   He also answered in the affirmative when the State

said, “I think it would be fair to say at this point that maybe

there’s some things that your report had that were mistakes.”

He did not, however, correct his previous testimony regarding

the existence of other found property reports.

       On recross-examination, Officer Korenic stated there was

“some form of ID” in State’s Exhibit 16 and he did not document

that it was not Stone’s ID and did not identify whose ID it was.

           c.    Officer Paclib’s testimony

       HPD Officer Nichole Paclib (“Officer Paclib”), a bike

detail officer, testified as follows.

       On April 5, 2016, at approximately 4:15 a.m., she responded

to an incident at the Ala Moana Beach Park.           Upon arrival,

Officer Paclib saw Stone sitting on the picnic table, who was

                                     16
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


with Officer Korenic.      Officer Korenic informed her Stone was

being arrested; he pointed to the baggie on the picnic table and

instructed her to recover it.        Officer Paclib placed the baggie

into a manila envelope and sealed it with red evidence tape; she

also took pictures of the scene.

       On cross-examination, Officer Paclib testified that had she

seen IDs or other cards not belonging to Stone, it would have

raised a “red flag” and she would have documented those

circumstances in her police report “[i]f it was pertaining to

the case[.]”     She explained there were some personal items

around the methamphetamine baggie, but she could not recall

exactly what they were.      Her report did not state anything about

IDs.    She did not see what transpired between Stone and Officer

Korenic before her arrival.

       On re-direct examination, Officer Paclib stated she did not

spend time looking at the other items on the picnic table

because her assignment was to recover the methamphetamine

baggie.

            d.    Other testimony

       The State’s other witnesses testified as to the chain of

custody and identification of the substance in the baggie, which

are not at issue in this case.




                                     17
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


           e.    Closing arguments and verdict

       In its closing argument, the State argued that whether

Officer Korenic made mistakes in the incident report did not

matter:

                 Now, the standard we know is beyond a reasonable
           doubt. And you might be wondering in your mind, well, in
           order to know that the defendant was in possession of the
           baggie, we have to rely on Officer Korenic’s testimony.
           And we do know that, you know, he made some mistakes in
           that report, so how can I believe what he said?
                 You know, he admitted that there were some mistakes.
           He left out maybe some related report numbers for the stuff
           that was on the table, maybe he didn’t fully describe in
           his report, you know, what was on the table, what IDs there
           were, who they belonged to, but remember he told us that
           the purpose of these reports, it’s meant to record the
           circumstances about what happened, what’s relevant for that
           case. And this is what Officer Paclib told us too, you
           know, the purpose of that part of the report is to talk
           about what is relevant for what the issue is.
                 And this case is, and always has been, about the
           possession of methamphetamine. And Officer Korenic told us
           that he was testifying from his memory, that he wasn’t
           relying on what he had written six months ago, because he
           remembered what happened. But the report that he wrote
           recorded who the defendant was, where he was, what time it
           was, what was going on, what he was doing, what the
           defendant was doing, what the circumstances were, all
           related to this baggie of methamphetamine.
                 Now defense might get up here and they might want you
           to believe that, you know, Officer Korenic and HPD, maybe
           they planted it, maybe they have nothing better to do with
           their time than to plant evidence, that they’re not busy
           dealing with real crime, that they have to make up
           something, that Officer Korenic isn’t busy enough
           patrolling the gigantic area that is Ala Moana Beach Park,
           as well as the other city and county public parks that he
           patrols, that he carries around little baggies of meth to
           plant on people. Seriously?
                 They might want you to believe though that because
           there’s mistakes in his report, that you can’t believe
           anything that Officer Korenic said. And, yeah, you know
           what, he admitted he made some mistakes. He came back, he
           testified. He seemed a little embarrassed, maybe a little
           sheepish that these mistakes were pointed out, but he was
           clear about what he remembered, and making a mistake in
           your report does not make a conspiracy.
                 Let’s also talk a little bit about that other stuff
           on the picnic table. Officer Korenic told us that they
           weren’t the defendant’s. Defense might come up here and



                                     18
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


           say that we don’t really know whose it was.   But does it
           even matter? . . . .

(Emphasis added.)

       In her closing statement, defense counsel maintained the

defense theory of the case, emphasizing the lack of found

property reports for the other items found on the picnic table:

                 So let’s take a look at the evidence presented in
           this case. One of the key pieces of evidence in this case
           is this picture, a picture of the bench that Kentaru Stone
           was sitting at on –- in the early morning of April 5th.
           Now, if we take Officer Korenic’s explanation as to where
           everything was positioned, Kentaru was sitting someplace
           around here, where there was no –- nothing on the table.
           Officer Korenic was positioned someplace over here, right
           in between the driver’s license and Mr. Stone.
                 Now, the driver’s license is clearly visible in this
           picture, and it would’ve been right in front of Officer
           Korenic, and he was questioning Kentaru for approximately
           ten minutes. And what you can see in the picture too is
           also the size of the ID versus the size of the little
           baggie, and there’s a clear difference in size. And,
           basically, if you’re focused on getting someone’s
           identification at this point, I mean, and an ID is clearly
           in front of you, you’re going to see it. It just doesn’t
           make sense.
                 It doesn’t make sense that Kentaru would basically
           empty his wallet in Ala Moana Beach Park at 3:45 in the
           morning. I mean, it’s dark, it’s dangerous, it’s close to
           a bus stop. He could get robbed at any time. It just
           doesn’t make sense that he would do this at 3:45 in the
           morning.
                 It doesn’t make any sense that Officer Korenic
           testified that the various cards and ID belonged to other
           people, because there’s no inventory that was done, which
           would clearly have been relevant to this case or the other
           cases if he were going to return it. There’s no police
           reports for any of the IDs. There’s no mention of people’s
           IDs, bank cards or club cards mentioned anywhere in his
           police report.
                 And he did mention doing a found property receipt,
           and I questioned him, and you got to see his response on
           the record. The only found property receipt that he put in
           his report was of the iPhone, nothing else.
                 And why do you think he did that? He probably saw
           this ID after the fact and had to come up with an
           explanation as to why it was right there and he didn’t see
           it. Officer Korenic basically went into Kentaru’s things
           and rifled through it and just –- it was on the table, he
           took a picture of it, and only after the fact did he



                                     19
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


         realize that the ID was right there.   After all, a picture
         does say a thousand words.

               . . . .

               Officer Korenic is not credible. Officer Korenic
         knew he had to lie to tie Kentaru to the baggie and to
         establish knowing possession, and he distinguished that by
         –- in his testimony that said that’s why they couldn’t
         arrest him for sitting in a pile of other people’s IDs,
         because he wasn’t in possession of it.
               The empty baggie did not belong to Kentaru Stone. It
         might have been on the table, it might have been someplace
         in the area, but it’s not defense’s burden to say exactly
         where it came from. It didn’t belong to Kentaru, and
         Kentaru wasn’t in knowing position [sic] of the meth
         residue in the bag.

               . . . .

               Officer Korenic’s testimony is contradicted by his
         own report, the fact that it doesn’t mention that the IDs
         belonged to other people. Officer Korenic’s testimony is
         contradicted by the picture which shows Kentaru’s ID
         clearly right in front of where he would’ve been –-

               . . . .

         So you can consider the picture and where Officer Korenic
         would’ve been right in front of where the ID is.
               Officer Korenic’s testimony is contradicted by his
         own actions, not obtaining a search warrant to search
         Kentaru’s belongings for other IDs and related drug
         paraphernalia.
               And Officer Korenic’s testimony is contradicted by
         Officer Paclib, who testified that it would raise a red
         flag if she saw an ID that belonged to another individual.
         She took pictures of the picnic table with all of those IDs
         sprawled out. Nothing about the IDs that were scattered on
         the table seemed to raise a red flag with her.
               And in weighing credibility, you can consider whether
         they concern matters of importance or matters of
         unimportant detail, and whether they result from innocent
         error or deliberate falsehood. Clearly, Officer Korenic’s
         testimony regarding the IDs present on the table are an
         important detail, and he deliberately lied on the stand
         about them.

               . . . .

               Hold the State to their burden in this case, proof
         beyond a reasonable doubt. Not only do those discrepancies
         go to judging Officer Korenic’s credibility, they go to the
         lack of evidence as well. And let’s talk a little bit
         about the lack of evidence.
               Don’t fill in the holes for the State. Require them
         to provide you with enough credible evidence. Where are

                                   20
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


           these reports for these other IDs? Where are they? The
           State has not proven their case beyond a reasonable doubt.

       In rebuttal, the State again argued that it did not matter

who the items belonged to, and that Officer Korenic was credible

despite the mistakes made in his incident report:

                 Ladies and gentlemen, the defense seems to revolve
           around this photograph, which is State’s Exhibit 16, and
           they’re asking you to look at what’s in it and identify
           what they are, who they belong to. But the reality is it
           doesn’t actually matter, because even if the defendant had
           been sitting right next to his driver’s license, if an
           officer asks you for your identification, how’s he supposed
           to know that that’s yours without you picking it up and
           handing it to him?
                 All of that is to distract you from what the real
           question in this case was, is if the defendant possessed
           methamphetamine on April 5th, 2016. No ques—- it’s not
           about if he possessed other IDs or if he possessed the bag
           that’s sitting on the bench, if he possessed any of the
           other cards that are depicted in State’s Exhibit 16, but
           it’s whether or not he did possess this little baggie. And
           we do know exactly where it came from. It came from the
           defendant’s hand, his hand attached to him.

                 . . . .

                 And if we believe what the defense is arguing, that
           Officer Korenic isn’t believable because he made some
           mistakes in his report, then we are actually holding him to
           a different standard, a higher standard, a standard where
           his report would need to be flawless in order for us to
           believe him.

                 . . . .

                 Officer Korenic, you know, he made some mistakes in
           his report, he admitted that to you, but he’s human, and he
           is not to be held to a different standard just because he
           wears a uniform.

       On October 28, 2016, the jury found Stone guilty of the

charged offense.




                                     21
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       3.   Motion for new trial

            a.    Motion

       Stone filed his motion for new trial under HRPP Rule 33.

In relevant part, Stone argued he was entitled to a new trial

because “‘justice’ was not served.”         He contended he did not

have the benefit of newly discovered evidence, namely Officer

Korenic’s found property reports, or, in the alternative,

information regarding the lack thereof.          He also argued trial

courts have an affirmative duty to grant a new trial if they are

convinced that a miscarriage of justice would result by allowing

the verdict to stand.

            b.    Memorandum in opposition

       In her declaration attached to the State’s opposition

memorandum, the deputy prosecuting attorney stated:

            Officer Korenic pointed out that on the face page of his
            report there were listed six (6) additional police report
            numbers that were not included in the body of Officer
            Korenic’s report and were not in the State’s possession.
            The State was not aware of these reports prior to Officer
            Korenic pointing them out.

The deputy prosecuting attorney also stated: “Subsequent to

trial, this Declarant looked for the alleged property reports

and, as of this filing [November 23, 2016], has been unable to

locate them.”     (Emphasis added.)

       The State contended, however, that the jury was the sole

judge of the credibility of the witnesses and the weight of the

evidence, and Stone did not present any new information


                                     22
    ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


warranting a new trial.         The State maintained that after being

cross-examined, Officer Korenic later retracted his position and

admitted he may have made mistakes in his incident report.

Stone then continued with his theory and, during closing

argument, argued Officer Korenic was not credible because of the

mistakes he made in his report, and the miscellaneous items

belonged to him and that Officer Korenic could have easily

looked at them when questioning him.8            According to the State,

because Stone proceeded to trial with a specific theory centered

on his ownership of the items on the picnic table and was able

to fully present that defense to the jury, there was no

miscarriage of justice.9

          The State also asserted that ownership of the miscellaneous

items and IDs was not material or relevant to this drug

possession case.        It argued that it was only required to

disclose material and relevant evidence and the six missing

related reports were not material because they would not have

affected the outcome of trial.

          The State also noted that in the declaration of counsel in

support of Stone’s motion for new trial, defense counsel stated

8
      The State also asserted that had Officer Korenic examined the IDs on
the picnic table, that examination may have raised possible privacy and
suppression issues before trial.
9
      The State also argued Stone was not entitled to a new trial under
HRS § 635-56 (2016), as the jury’s verdict was not “manifestly against the
weight of the evidence.”


                                        23
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


“the miscellaneous IDs were not mentioned in Officer Korenic’s

police report, no inventory of the ID[]s were included in the

discovery provided to Defense, in fact the miscellaneous ID[]s

were not mentioned anywhere in the discovery.”           The State noted

that during the mid-trial recess, it located the missing related

reports and provided them to Stone.         It argued those reports

proved to be irrelevant, that Stone acknowledged there was no

mention of any other reports in Officer Korenic’s incident

report, and that Officer Korenic’s incident report neither

confirmed nor denied Stone’s ownership of the miscellaneous

items and IDs.     Instead, the State contended, the only evidence

the other found property reports existed was Officer Korenic’s

testimony, which he admitted could have been a mistake.             It also

noted Stone did not request additional discovery be conducted

during trial.

       Arguing that ownership of the IDs was irrelevant, the State

contended Stone failed to establish how his mistaken belief

impacted his right to a fair trial.         Although conceding Officer

Korenic’s reports did not state who owned the miscellaneous

items, the State argued that Stone making an erroneous inference

did not equate to the denial of a fair trial; his choice to

build his defense around a “belief” was his trial strategy.




                                     24
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


           c.    Hearing on motion for new trial

       On December 27, 2016, the circuit court heard Stone’s

motion for new trial.      Stone argued that Officer Korenic’s

testimony “caught the defense quite off guard” and came as

“quite a shock to the defense”:

           [DEFENSE COUNSEL]: Yes, Your Honor. In light of the
           evidence that came out at trial, namely the testimony of –-

           THE COURT: The officer.

           [DEFENSE COUNSEL]: -- the officer, Officer [Korenic’s]
           testimony that, I guess, he had prepared these reports
           regarding the found property of other people that were
           located on the picnic table, I realized that we did take a
           recess in order to research the connecting reports that he
           had referenced on the front sheet of his report, and they
           were unrelated in nature.
                 This caught the defense quite off guard as it was not
           –- these found property reports were not disclosed in the
           discovery that was received. In talking with my client and
           in preparation for trial, it was defense’s argument and
           belief and position that the IDs and the various cards that
           were on the picnic table belonged to him. Officer
           [Korenic’s] testimony on the stand was in direct contrast
           of –- with that –- with our –- with the argument that we
           were going to present. It did come as quite a shock to the
           defense since we were provided absolutely no notice.
                 In addition, I believe in the State’s response to our
           motion, they had indicated that there were no found
           property reports that the State could find when researching
           this particular case, which is significant for the jury
           because I believe that the State argued to the jury that
           these cards did not belong to the defendant.
                 Defense would be in a much stronger position if the
           defense could argue to the jury that there were actually no
           reports that were generated by the police officer that
           could be found within the HPD system. I believe it
           directly goes to Officer [Korenic’s] credibility as he
           would have basically been caught in a lie in terms of his
           response to defense’s question regarding those found
           property receipts.
                 The defense did do a partial impeachment of him, but
           without the jury or without being able to establish to the
           jury that there were actually no reports generated, I
           believe that puts us at a disadvantage because I don’t know
           what the jury believed in terms of if they believed the
           officer that he actually did do these reports or –- and
           there was no way to establish at that point that these
           reports, in fact, did not exist.


                                     25
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


                 And I believe that it would be outcome determinative.
           I think it does go –- this is basically a credibility
           contest between the defense and the officer. And I believe
           that his testimony contained a significant lie which was
           argued by the State in its closing argument to the jury in
           light of the fact that they did do the research afterwards
           and established that there was no found property reports
           that was ever prepared by this officer.
                 So for those reasons, defense is arguing for a new
           trial in this case because it was basically only
           established mid-trial after Officer [Korenic's] response to
           defense’s question that there was any reference to any of
           this found property reports.

           THE COURT: Okay.   It’s not that –- I mean, I understand
           that was –-

           [DEFENSE COUNSEL]: And there was no way for us to prepare.

       The circuit court indicated its doubt as to how the other

found property reports would have impacted Stone’s case:

           [THE COURT]: Let me finish my thought, bear with me. I
           understand things didn’t unfold the way I think anyone
           would want them to unfold. But what I’m trying to get a
           grasp on is what difference would it really have made? I
           mean, this case came down to the officer comes upon the
           defendant in the park, he’s asking him about ID. The
           officer’s testimony is clear that he was getting resistance
           to his request for ID. It was after hours so he was –-
           whoever was there, regardless of ID or not, he was not
           supposed to be there so the officer had a legitimate basis
           to be asking for ID. And then when he informed the
           defendant he was going to arrest him, he throws the packet
           away that has drugs in it.
                 So that’s a pretty simple story so I’m trying to see
           how the found property reports might have really had an
           impact on any of that.

       Defense counsel responded that Officer Korenic’s testimony

concerning the existence of other found property reports

undermined the defense theory:

           And the defense’s whole theory of the case and its argument
           to the jury was premised on the fact that there was an ID
           that was right between where the defendant was seated and
           the officer, and he was asking my client for an ID for a
           period of about ten minutes. If the jury were to believe
           that the ID on the picnic table was my client’s ID, that
           would raise serious questions as to the credibility of the
           officer’s testimony that he was asking for –- my client for
           an ID and the ID was right in front of him.

                                     26
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***



                 . . . .

                 And, again, this all happened, you know, like midway
           through the trial, during questioning that happened. I was
           unprepared for the officer’s response and they got the
           benefit of the fact that the State was able to argue that
           this property did not belong to the defendant and was
           unable –- and –- and defense was unable to establish that
           there was actually no report that was generated at all by
           this officer.

       The State then responded to Stone’s arguments:

           First, the State did not argue in closing argument that the
           property did, in fact, belong to the defendant. The
           closing argument of the State in part was that we don’t
           actually know who the owner –- what the ownership of these
           IDs and other miscellaneous items truly was because Officer
           [Korenic] testified at first it was the defendant, but upon
           being pointed out that may have been erroneous, he did
           concede that his report does not contain, in fact, who it
           belonged to.
                 So his reports were, in fact, silent as to whether or
           not those items did or did not believe –- belong to the
           defendant. Any inferences drawn therefrom is not the
           responsibility of the State.
                 Secondly, the defense did present argument during
           closing argument that the ID on the picnic table did, in
           fact, belong to the defendant. She pointed to the
           photograph and asked the jury to draw their own conclusions
           as to who they truly belonged to. So the defense was not,
           in fact, precluded from presenting their arguments as
           originally anticipated.
                 Furthermore, even if their argument had, I guess,
           relied on the fact that the ID on the table belonged to the
           defendant, Officer [Korenic] would not have been in a
           position legally to simply just look at that ID out of
           privacy concerns for the items. Under the law there are
           proper procedures for doing so.
                 Basically, what it comes down to is the defense does
           not point to any specific prejudice suffered as a result of
           the trial and, thus, the motion for new trial should not be
           granted.

       In rebuttal, Stone argued that whether Officer Korenic

filed other found property reports was material because it went

to Officer Korenic’s credibility, whether Officer Korenic

followed proper police procedure, and prevented Stone from fully

presenting his defense to the jury.


                                     27
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       The circuit court denied the motion for new trial, stating:

            THE COURT: But what’s the big deal about whether or not
            there’s a found property report? I mean, basically there
            was testimony that there was stuff on the table. Whether
            there was a found property report or not might be of
            interest to –-

            [DEFENSE COUNSEL]: Because he –-

            THE COURT: -- might be of interest to attorneys, but is the
            jury really going to care?

                  . . . .

            THE COURT: All right. All right, I’ve got it. All right.
            The motion is denied. I mean, I just don’t –- you know, an
            appellate court wants to correct me, that’s fine, I stand
            corrected. But I’m just not seeing how this information
            would have changed the heart –- I mean, the heart of this
            trial was police officer comes across Mr. Stone in the
            park, it’s after hours, tries to get ID, testifies that Mr.
            Stone is resisting him, he tells him I’m going to arrest
            you, throws away the drugs.
                  It’s a very simple picture. And, you know, whether
            he should have done a closing report or shouldn’t have done
            a closing report, I just do not –- I cannot find that it
            was –- there’s any reasonable possibility that that would
            have made any difference to the jury’s determination.
            Motion is denied.

       4.   Sentence and appeal

       On January 18, 2017, the circuit court sentenced Stone to a

five-year imprisonment term and filed its judgment of conviction

and sentence.     On February 16, 2017, Stone appealed the circuit

court’s judgment of conviction and sentence to the ICA.

B.     ICA proceedings

       In his appeal to the ICA, Stone raised a single point of

error:

            The trial court erred in denying Stone’s motion for new
            trial based on the post-trial revelation that Officer
            Korenic had not written any “found property” reports for
            the several ID and credit-type cards shown in photo S-
            Exh.16, contrary to his unrebutted trial testimony that (1)
            he had written such reports; (2) that the cards did not


                                      28
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


           belong to Stone; and (3) the cards were reclaimed by their
           owners, because his credibility was critical to the State’s
           case, and Stone was prejudiced by his inability to marshal
           this information before the jury.

       Specifically, Stone argued that he met the four-part test

the ICA established in Teves for granting a new trial based on a

prosecution witness giving false testimony at trial:

           We hold that upon a proper and timely motion under Rule 33,
           HRPP, a new trial must be granted by the trial court when
           it decides that (1) it is reasonably satisfied that the
           testimony at trial of a material prosecution witness is
           false; (2) defendant and his agents did not discover the
           falseness of the testimony until after the trial; (3) the
           late discovery is not due to a lack of due diligence by
           defendant or his agent; and (4) the false testimony is not
           harmless because there is a reasonable possibility that it
           contributed to the conviction.

5 Haw. App. at 96, 679 P.2d at 141 (footnote omitted).             Stone

also argued his right to a fair trial was violated because the

State failed to correct Officer Korenic’s false testimony.10

       In its November 27, 2019 SDO, the ICA ruled in relevant

part as follows.

       The ICA concluded Stone met the first Teves requirement.

Stone, SDO at 5.     The ICA noted Officer Korenic was a material

prosecution witness, as he was the only witness to Stone’s

possession of the methamphetamine.         Id.   The ICA concluded



10
      Stone also argued he met the McNulty test, see supra note 3, which we
do not further address due to applicability of the Teves test to the
circumstances of this case.
      For the first time on appeal, Stone also argued the evidence of the
other people’s IDs was prejudicial evidence of other crimes under Hawaiʻi
Rules of Evidence (“HRE”) Rule 404(b) (1994) that should have been excluded
under HRE Rule 403 (1980). Because we vacate Stone's conviction on other
grounds, we do not address this argument.


                                     29
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


Officer Korenic’s testimony was false,11 as he testified to the

existence of found property reports which were not referenced in

his reports.    Id.   Stating there was no evidence these reports

existed other than Officer Korenic’s testimony, the ICA

concluded Stone demonstrated a material prosecution witness

provided false testimony.       Id.

       As to the second Teves requirement, the ICA concluded the

falsity of the testimony was discovered during trial.             Id.    The

ICA stated that during a mid-trial recess, after Officer Korenic

testified he had submitted found property reports for the IDs,

the State caused a search for the related reports Officer

Korenic testified were missing, but the related reports had

nothing to do with Stone’s case.            Id.   The ICA noted Stone

cross-examined Officer Korenic on the fact that his written

reports did not corroborate his assertion that found property

reports were submitted for the IDs found at the scene and the

only found property report mentioned in Officer Korenic’s report

was for an iPhone.     Id.   As such, the ICA concluded Stone failed

to meet the second Teves requirement, and the fact that the

State conducted a further search and still found no reports did

not change its conclusion.       Id.


11
      The ICA stated that false testimony is “[t]estimony that is not
true[,]” and is broader than perjury because it lacks a state of mind
element. Stone, SDO at 5 (alterations in original) (quoting False Testimony,
Black’s Law Dictionary (11th ed. 2019)).


                                       30
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       As to the third Teves requirement, the ICA concluded that

even if the false testimony had not been discovered at trial,

any failure of the defense to discover the false testimony may

have been due to a lack of diligence.          Stone, SDO at 5-6.

Noting that although defense counsel seemed to be surprised by

the lack of the found property reports, the ICA stated discovery

provided to the defense clearly showed IDs belonging to

different people were found at the scene, and the incident

report identified related reports numbers for which no copies

were provided.     Stone, SDO at 6.       The ICA stated that, had the

defense requested discovery of those missing reports, it would

have discovered no found property reports regarding the IDs were

created, which would have placed the defense in a better

position to challenge Officer Korenic’s testimony that found

property reports for the IDs existed.          Id.

       As to the fourth Teves requirement, the ICA concluded there

was no reasonable possibility Officer Korenic’s false testimony

contributed to Stone’s conviction because Stone was able to

fully cross-examine Officer Korenic on the absence of the found

property reports.     Id.   The ICA reasoned Officer Korenic’s false

testimony provided an avenue for attacking his credibility that

otherwise would not have been open to Stone.           Id.   It noted that

in closing argument, Stone “thoroughly attacked” Officer




                                     31
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


Korenic’s testimony and the lack of reports supporting the

existence of other people’s IDs.          Id.

       Accordingly, the ICA ruled that the circuit court did not

abuse its discretion by denying Stone’s motion for new trial and

affirmed the circuit court’s January 18, 2017 judgment.             Id.

The ICA filed its judgment on appeal on February 5, 2020.

C.     Certiorari application

       In his March 5, 2020 application for writ of certiorari,

Stone asks this court to vacate the ICA’s February 5, 2020 SDO.

                          III. Standard of review

A.     Motion for new trial

                  As a general matter, the granting or denial of a
            motion for new trial is within the sound discretion of the
            trial court and will not be disturbed absent a clear abuse
            of discretion. . . . . The trial court abuses its
            discretion when it clearly exceeds the bounds of reason or
            disregards rules or principles of law or practice to the
            substantial detriment of a party litigant.

State v. Yamada, 108 Hawaiʻi 474, 478, 122 P.3d 254, 258 (2005).

                               IV.   Discussion

A.     The ICA erred in ruling that Stone failed to meet the Teves
       test

       As held by the ICA in Teves,

            upon a proper and timely motion under Rule 33, HRPP, a new
            trial must be granted by the trial court when it decides
            that (1) it is reasonably satisfied that the testimony at
            trial of a material prosecution witness is false; (2)
            defendant and his agents did not discover the falseness of
            the testimony until after the trial; (3) the late discovery
            is not due to a lack of due diligence by defendant or his
            agent; and (4) the false testimony is not harmless because
            there is a reasonable possibility that it contributed to
            the conviction.



                                     32
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


5 Haw. App. at 96, 679 P.2d at 141 (footnote omitted).

       The ICA correctly concluded that Stone satisfied the first

Teves requirement, that “[the trial court] is reasonably

satisfied that the testimony at trial of a material prosecution

witness is false[.]”

       As to the second Teves requirement, that “defendant and his

agents did not discover the falseness of the testimony until

after the trial,” however, the ICA incorrectly concluded Stone

discovered the falsity of Officer Korenic’s testimony during

trial.     After Officer Korenic falsely testified, the circuit

court took a mid-trial recess so the State could search for the

six related reports that the HPD did not provide to the State

after he asserted a report number was missing.            The six related

reports were irrelevant to Stone’s case.           Stone cross-examined

Officer Korenic regarding the inconsistency of his written

reports with his testimony that other found property reports

existed.    However, Officer Korenic persisted in his testimony

that there was at least one additional found property report.

Stone then filed a motion for new trial, indicating a lack of

awareness of whether additional found property reports actually

existed.    It was not until the State’s response to the motion

for new trial that the lack of any additional found property

reports was established.        Therefore, Stone discovered Officer




                                      33
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


Korenic’s false testimony after trial, meeting the second Teves

requirement.12

       The ICA also incorrectly ruled as to the third Teves

requirement, that “the late discovery is not due to a lack of

due diligence by defendant or his agent.”          The ICA stated that

although defense counsel was apparently surprised by the lack of

the found property reports, discovery provided to the defense

showed the IDs belonged to different people.           State’s Exhibit

16, which showed the top of the picnic table and the various

cards strewn about it, showed at least three IDs.            Noting that

Officer Korenic’s incident report identified the six related

reports not provided in discovery, the ICA concluded that had

the defense requested discovery of those missing reports, it

would have discovered that no found property reports regarding

the IDs were created, and if the defense had done so, it would

have been in a better position to better challenge Officer

Korenic’s false testimony.

       The ICA’s analysis is misfocused.        The third Teves

requirement pertains to whether the late discovery of Officer

Korenic’s false testimony was due to a lack of due diligence by

Stone or defense counsel.       Even if Stone had requested the six

missing related reports, which had nothing to do with his case,

12
      As the ICA also correctly stated, the fact that the State conducted a
further search and still did not find reports related to his case does not
change this conclusion.


                                     34
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


and therefore assumed that there were no additional found

property reports generated regarding the items on the table, he

would not have been able to ascertain through due diligence that

Officer Korenic would testify falsely at trial that he had

generated additional found property reports for the other items.

       The ICA also erred as to the fourth Teves requirement, that

“the false testimony is not harmless beyond a reasonable doubt

because there is a reasonable possibility that it contributed to

the conviction.”     The ICA stated Officer Korenic’s false

testimony “provided an avenue for attacking his credibility that

otherwise would not have been open to Stone.”           Stone, SDO at 6.

Yet, Officer Korenic’s persistence in his false testimony

directly undermined the defense’s theory of the case.

Therefore, there was a reasonable possibility that the false

testimony could have contributed to Stone’s conviction.             Hence,

Officer Korenic’s false testimony was not harmless beyond a

reasonable doubt.

       Therefore, the ICA erred in ruling Stone failed to meet the

Teves test and in affirming the circuit court’s denial of his

motion for new trial.      The circuit court abused its discretion

because Stone was entitled to a new trial based on the Teves

test.




                                     35
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


B.     Stone’s due process right to a fair trial was violated

       Stone also argues that his due process rights were violated

because Officer Korenic’s false testimony deprived him of his

right to fair trial.      In 2018, after Stone’s reply brief but

before the ICA’s SDO and Stone’s certiorari application, we

decided Birano.     Although Birano was decided after Stone’s reply

brief, due process principles regarding Stone’s right to a fair

trial are fundamental, and we address his contention that his

right to a fair trial was violated.

       “A defendant’s right to due process is guaranteed by the

Fourteenth Amendment to the United States Constitution and

article I, section 5 of the Hawaiʻi Constitution.”            Birano, 143

Hawaiʻi at 181, 426 P.3d at 405.          “‘[I]t is established that a

conviction obtained through use of false evidence, known to be

such by representatives of the State, must fall under the’

constitutional dictates of due process.”          Id.   “The same result

obtains when the State, although not soliciting false evidence,

allows it to go uncorrected when it appears.”           Id.

       Officer Korenic falsely testified that he had generated

other found property reports for the miscellaneous items on the

picnic table.    During Stone’s cross-examination, Officer Korenic

persisted in his false testimony that other found property

reports existed for the other items on the picnic table.

Although Officer Korenic later admitted upon State questioning

                                     36
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


that “there’s some things that [his] report had that were

mistakes,” that testimony related to the fact that he listed six

completely unrelated police reports in his incident report

regarding Stone.     Officer Korenic's cross-examination testimony

that other found property reports existed was therefore never

corrected.

       With respect to a prosecutor's obligations, we have noted

that “[t]he most rudimentary of the access-to-evidence cases

impose upon the prosecution a constitutional obligation to

report to the defendant and to the trial court whenever

government witnesses lie under oath.”         143 Hawaiʻi at 189, 426

P.3d at 413 (alteration in original).         “This principle ‘does not

cease to apply merely because the false testimony goes only to

the credibility of witnesses.’”        Id.   We have stated:

                 It is of no consequence that the falsehood bore upon
           the witness’ credibility rather than directly upon
           defendant’s guilt. A lie is a lie, no matter what its
           subject, and, if it is in any way relevant to the case, the
           district attorney has the responsibility and duty to
           correct what he [or she] knows to be false and elicit the
           truth. . . . That the district attorney’s silence was not
           the result of guile or a desire to prejudice matters
           little, for its impact was the same, preventing, as it did,
           a trial that could in any real sense be termed fair.

Id. (ellipsis and alteration in original).          “‘[T]he crux’ of a

due process violation arising from a prosecutor’s failure to

correct false testimony is the ‘deception’ of the finder of

fact[.]”   Id. (first alteration in original).          “[A] prosecutor’s

constitutional duty to correct testimony is triggered even when


                                     37
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


a witness’s testimony is ‘at best misleading.’”           143 Hawaiʻi at

190, 426 P.3d at 414.

       In this case, it appears the deputy prosecuting attorney

did not know about the falsity of Officer Korenic’s testimony

that additional found property reports existed before trial

concluded.    As we stated in Birano, however, “the good faith of

the prosecutor in failing to correct false testimony regarding

impeachment material has no bearing on whether a defendant

received a fair trial as required by due process[.]”            143 Hawaiʻi

at 189, 426 P.3d at 413.       Thus, Stone’s due process right to a

fair trial was implicated by the lack of a correction of Officer

Korenic’s false testimony before conclusion of trial.

       The violation of Stone’s right to a fair trial is also

subject to the harmless beyond a reasonable doubt analysis.

“[A] violation of a constitutional right is subject to the

harmless-beyond-a-reasonable-doubt standard.           This standard

requires a court to ‘examine the record and determine whether

there is a reasonable possibility that the error complained of

might have contributed to the conviction.’”           State v. Tetu, 139

Hawaiʻi 207, 225, 386 P.3d 844, 862 (2016) (citation omitted).

For the reasons discussed in our analysis of the fourth Teves

requirement as applied in this case, there was a reasonable

possibility that Officer Korenic’s false testimony contributed

to Stone’s conviction.      Hence, Officer Korenic’s false testimony

                                     38
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


was not harmless beyond a reasonable doubt, resulting in the

violation of Stone’s due process right to a fair trial.

                             V.    Conclusion

       For the reason above, we vacate the ICA’s February 5, 2020

judgment on appeal and the circuit court's January 18, 2017

judgment of conviction and sentence and remand to the circuit

court for further proceedings consistent with this opinion.

Shawn A. Luiz,                     /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama
Brandon H. Ito
(on the briefs),                   /s/ Sabrina S. McKenna
for respondent
                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson




                                     39